NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ANGELA MARIE WYNN,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-809
                                   )
WILLIAM W. PICKAVANCE, III,        )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 29, 2018.

Appeal from the Circuit Court for Lee
County; Lee A. Schreiber, Judge.

Susan Hartmann Swartz of Law Office of
Stanley R. Swartz, Bradenton, for Appellant.

No appearance for Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, LUCAS, and ATKINSON, JJ., Concur.